Exhibit 10.2



 
 
 
 
 
 
 

UAL CORPORATION 1995 DIRECTORS PLAN

(As Amended and Restated Effective as of October 24, 2002)
 
 
 
 

TABLE OF CONTENTS

                                                                                                                                                                                    
Page No.

1. General 1         1.1  Purpose, History and Effective Date 1   1.2 
Participation 1   1.3  Administration 1   1.4  Shares Subject to the Plan 2  
1.5  Compliance with Applicable Laws 2   1.6  Director and Shareholder Status 3
  1.7  Definition of Fair Market Value 3   1.8  Source of Payments 3   1.9 
Nonassignment 3   1.10 Elections 3       2. Awards 3         2.1  Formula Stock
Awards 3   2.2  Deferred Stock Units. 3       3. Receipt of Stock in Lieu of
Eligible Cash Fees 4         3.1  Election to Receive Stock 4   3.2  Revocation
of Election to Receive Stock 4   3.3  Election Pursuant to Retirement Plan
Resolutions  4   3.4  Equivalent Amount of Stock 4       4. Deferral Elections 5
        4.1  Deferrals of Fees 5   4.2  Deferral of Stock Awards and Deferred
Stock Units 6   4.3  Crediting and Adjustment of Deferred Amounts 7   4.4 
Payment of Deferred Compensation Account 9   4.5  Payments in the Event of Death
10   4.6  Multiple Distribution Dates 11       5. Amendment and Termination 13


 
 
 

UAL CORPORATION
1995 DIRECTORS PLAN

(As Amended and Restated Effective as of October 24, 2002)

SECTION 1

General

            1.1.     Purpose, History and Effective Date.  UAL Corporation (the
"Company") previously maintained the UAL Corporation 1992 Stock Plan for Outside
Directors (the "Prior Plan") which provided certain benefits to non-employee
directors of the Company.  In order to (i) encourage stock ownership by
directors to further align their interests with those of the stockholders of the
Company, while at the same time providing flexibility for directors who, due to
their individual circumstances, may be unable to take stock in lieu of cash
compensation, and (ii) add certain deferral features for fees and stock awards
and other items of cash compensation as determined by the Board of Directors,
the Company authorized a variety of compensation alternatives, including those
set forth in the Prior Plan, that would be available to Outside Directors (as
defined in subsection 1.2) and established the UAL Corporation 1995 Directors
Plan (the "Plan").  The Plan and any and all amendments thereto were effective
immediately upon the respective approval thereof by the Board of Directors,
except that subsections 1.4, 1.5, 1.7, 1.8, 2.1, 3.1, 3.2 and 3.4 and all
references to Stock Awards, Stock Deferrals and the Company Stock Subaccount
were first effective on and the Prior Plan was terminated as of July 3, 1995
(the "Initial Effective Date").  Stock deferrals made prior to the Initial
Effective Date under the Prior Plan were treated as deferrals under subsection
4.2 of the Plan.  The following provisions constitute an amendment, restatement
and continuation of the Plan as in effect immediately prior to October 24, 2002.

            1.2.     Participation.  Only Outside Directors shall be eligible to
participate in the Plan.  As of any applicable date, an "Outside Director" is a
person who is serving as a director of the Company who is not an employee of the
Company or any subsidiary of the Company as of that date.

            1.3.     Administration.  The authority to manage and control the
operation and administration of the Plan shall be vested in the Executive
Committee of the Board (the "Committee").  Subject to the limitations of the
Plan, the Committee shall have the sole and complete authority to:

             (a)      interpret the Plan and to adopt, amend and rescind
administrative guidelines and other rules and regulations relating to the Plan;

             (b)     correct any defect or omission and to reconcile any
inconsistency in the Plan or in any payment made hereunder; and

> (c) to make all other determinations and to take all other actions necessary
> or advisable for the implementation and administration of the Plan.  The
> Committee's determinations on matters within its control shall be conclusive
> and binding on the Company and all other persons.  Notwithstanding the
> foregoing, no member of the Committee shall act with respect to the
> administration of the Plan except to the extent consistent with the exempt
> status of the Plan under Rule 16b-3 promulgated under the Securities Exchange
> Act of 1934, as amended ("Rule 16b-3").


            1.4.     Shares Subject to the Plan.  Shares of stock which may be
distributed under the plan are shares of common stock of the Company, par value
$.01 per share ("Stock").  The maximum number of shares of Stock which shall be
available for distribution or issuance pursuant to the Plan shall be 400,000,
all of which shall consist of treasury shares of Stock (including, in the
discretion of the Company, shares of Stock purchased in the open market).  The
number of such shares of Stock to be distributed pursuant to (i) Outside
Directors' elections to receive shares of Stock in lieu of Eligible Cash Fees
(as described in subsection 3.1) shall be determined in accordance with Section
3,  (ii) awards of Deferred Stock Units (as described in subsection 2.2) shall
be determined in accordance with subsection 2.2,  (iii) Outside Directors'
Deferral Elections (as described in Section 4) shall be determined in accordance
with Section 4 and (iv) stock awards (as described in subsection 2.1) shall be
determined in accordance with subsection 2.1; provided, however, that: (a) in
the event of any merger, consolidation, reorganization, recapitalization,
spinoff, stock dividend, stock split, reverse stock split, rights offering,
exchange or other change in the corporate structure or capitalization of the
Company affecting the Stock, the number and kind of shares of Stock available
for awards under Section 2 and the annual awards of Stock and Deferred Stock
Units provided thereunder shall be equitably adjusted in such manner as the
Committee shall determine in its sole judgment;   (b) in determining what
adjustment, if any, is appropriate pursuant to paragraph (a), the Committee may
rely on the advice of such experts as they deem appropriate, including counsel,
investment bankers and the accountants of the Company; and   (c) no fractional
shares shall be granted pursuant to any adjustment pursuant to paragraph (a),
although cash payments may be authorized in lieu of fractional shares that may
otherwise result from such an equitable adjustment.             1.5.    
Compliance with Applicable Laws.  Notwithstanding any other provision of the
Plan, the Company shall have no obligation to deliver any shares of Stock under
the Plan unless such delivery would comply with all applicable laws and the
applicable requirements of any securities exchange or similar entity.  Prior to
the delivery of any shares of Stock under the Plan, the Company may require a
written statement that the recipient is acquiring the shares for investment and
not for the purpose or with the intention of distributing the shares.  If the
redistribution of shares is restricted pursuant to this subsection 1.5, the
certificates representing such shares may bear a legend referring to such
restrictions.

            1.6.     Director and Shareholder Status.  The Plan will not give
any person the right to continue as a director of the Company, or any right or
claim to any benefits under the Plan unless such right or claim has specifically
accrued under the terms of the Plan.  Participation in the Plan shall not create
any rights in a director (or any other person) as a shareholder of the Company
until shares of Stock are registered in the name of the director (or such other
person).

            1.7.     Definition of Fair Market Value.  The "Fair Market Value"
of a share of Stock on any date shall be equal to the average of the high and
low prices of a share of Stock reported for New York Stock Exchange Composite
Transactions for the applicable date or, if there are no such reported trades
for such date, for the last previous date for which trades were reported.

            1.8.     Source of Payments.  Except for Stock actually delivered
pursuant to the Plan, the Plan constitutes only an unfunded, unsecured promise
of the Company to make payments or awards to directors (or other persons) or
deliver Stock in the future in accordance with the terms of the Plan.

            1.9.     Nonassignment.  Neither a director's nor any other person's
rights to payments or awards under the Plan are subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment by creditors of the director.

            1.10.     Elections.  Any notice or document required to be filed
with the Committee under the Plan will be properly filed if delivered or mailed
by registered mail, postage prepaid, or sent via facsimile or by electronic
mail, to the Committee, in care of the Company's Corporate Secretary's Office,
at the Company's principal executive offices.  The Committee may, by advance
written notice to affected persons, revise such notice procedure from time to
time.  Any notice required under the Plan may be waived by the person entitled
thereto.
 




SECTION 2

Awards

            2.1.     Formula Stock Awards.  As of the first business day of
January of each year commencing on and after January 1, 1997, each Outside
Director shall be awarded 400 shares of Stock ("Stock Award").

            2.2.     Deferred Stock Units.  As of December 31, 2002 and each
December 31st thereafter, each person who was an Outside Director at any time
during the calendar year ended on that date shall be awarded 189 deferred stock
units (each such unit representing the right to receive a share of Stock at a
future date) ("Deferred Stock Units").  Notwithstanding the foregoing, the
number of Deferred Stock Units awarded to an Outside Director who is not an
Outside Director for the entire calendar year shall be prorated based on the
number of whole calendar months he or she was an Outside Director during such
calendar year.
 




SECTION 3

Receipt of Stock in Lieu of Eligible Cash Fees

            3.1.     Election to Receive Stock.  Subject to the terms and
conditions of the Plan, including subsection 3.3, each Outside Director may
elect (but not retroactively) to forego receipt of all or any portion of the
Eligible Cash Fees (as defined below) payable to him or her for any period and
instead to receive whole shares of Stock of equivalent value to the Eligible
Cash Fees so foregone (determined in accordance with subsection 3.4).  An
election under this subsection 3.1 to have Eligible Cash Fees paid in shares of
Stock shall be valid only if it is in writing, signed by the Outside Director,
and filed with the Committee in accordance with uniform and nondiscriminatory
rules adopted by the Committee and shall be effective with respect to Eligible
Cash Fees payable after the date on which it is received by the Committee (or as
soon as practicable thereafter) or such later date specified in the election.
For purposes of the Plan, the term "Eligible Cash Fees" means the retainer fees,
meeting fees, committee fees, committee chair fees, and any other items of cash
compensation as designated by the Board of Directors that would otherwise be
payable to the Outside Director by the Company in cash as established, from time
to time, by the Board or any committee thereof, including without limitation,
the amounts credited to an Outside Director's Deferred Compensation Account (as
hereinafter defined) pursuant to resolutions (the "Retirement Plan Resolutions")
adopted by the Board on September 26, 1996 in respect of the cessation of
benefit accruals under the UAL Corporation Retirement Plan for Outside Directors
(the "Retirement Plan").

            3.2.     Revocation of Election to Receive Stock.  Once effective,
an election pursuant to subsection 3.1 to receive Stock shall remain in effect
until it is revised or revoked.  Any such revision or revocation shall be in
writing, signed by the Outside Director and filed with the Committee and shall
be effective with respect to Eligible Cash Fees payable after the date on which
it is received by the Committee (or as soon as practicable thereafter) or such
later date specified in such notice.

            3.3.     Election Pursuant to Retirement Plan Resolutions.  If no
election to have Eligible Cash Fees which have been credited to an Outside
Director's Deferred Compensation Account pursuant to the Retirement Plan
Resolutions deferred in the form of cash is received on or before December 1,
1996, such Outside Director shall automatically be deemed to have elected to
have such fees deferred in the form of Stock.

            3.4      Equivalent Amount of Stock. (a) The number of whole shares
of Stock to be distributed to any Outside Director, or credited to his or her
Deferred Compensation Account (as defined in subsection 4.3) pursuant to a
Deferral Election made in accordance with Section 4, by reason of his or her
election pursuant to subsection 3.1 to receive Stock in lieu of Eligible Cash
Fees or pursuant to subsection 3.3 shall be equal to:
  (i) the amount of the Eligible Cash Fees which the Outside Director has
elected to have paid to him or her in shares of Stock or credited to his or her
Company Stock Subaccount (as defined in subsection 4.3); DIVIDED BY (ii) (A) 
the Fair Market Value of a share of Stock as of the date on which such Eligible
Cash Fees would otherwise have been payable to the Outside Director or (B) in
the case of Eligible Cash Fees credited pursuant to the Retirement Plan
Resolutions, the average Fair Market Value of a share of Stock for the twenty
consecutive trading days ending December 31, 1996.
  (b) The Fair Market Value of any fractional share shall be paid to the Outside
Director in cash; provided, however, that fractional shares subject to a
Deferral Election filed in accordance with subsection 4.1 shall be deferred and
credited to the Company Stock Subaccount.   SECTION 4

Deferral Elections

            4.1.     Deferrals of Fees. (a) General.  Subject to the terms and
conditions of the Plan, each Outside Director, by filing a written "Deferral
Election" with the Committee in accordance with uniform and nondiscriminatory
rules adopted by the Committee, may elect to defer the receipt of all or any
portion of the Eligible Cash Fees otherwise payable to him or her for any period
(including any Eligible Cash Fees that he or she has elected to receive in Stock
pursuant to Section 3) until a future date (the "Distribution Date") specified
by the Outside Director in his or her Deferral Election as of which payment of
his or her Deferred Compensation Account attributable to amounts deferred
pursuant to his or her Deferral Election shall commence in accordance with
subsection 4.4; provided, however, that in no event shall the Distribution Date
elected pursuant to this subsection 4.1(a) be different from the Distribution
Date, if any, elected by the Outside Director pursuant to subsection 4.2.  If no
Distribution Date is specified in an Outside Director's Deferral Election or has
otherwise been elected by the Outside Director pursuant to subsection 4.2, the
Distribution Date shall be deemed to be the first business day in January of the
year following the date on which the Outside Director ceases to be a director of
the Company for any reason. An Outside Director's Deferral Election shall be
effective with respect to Eligible Cash Fees (including any Eligible Cash Fees
that he or she has elected to receive in Stock pursuant to Section 3) and (i)
which are otherwise payable to him or her for services rendered after the last
day of the calendar year in which such election is made or (ii) which are
otherwise payable to him or her at least six months after the date on which such
election is filed with the Committee, as specified in the Deferral Election. 
Notwithstanding the foregoing, except as provided in subsection 4.1(b):
  (A) a Deferral Election which is filed with the Committee within 45 days after
the date on which a director first becomes an Outside Director shall be
effective with respect to all Eligible Cash Fees (including any Eligible Cash
Fees that he or she has elected to receive in Stock pursuant to Section 3)
otherwise payable to him or her after the date the Deferral Election  is
received by the Committee (or as soon as practicable thereafter) or such later
date specified in the Deferral Election; and   (B) by notice filed with the
Committee in accordance with uniform and nondiscriminatory rules established by
it, an Outside Director may terminate or modify any Deferral Election as to
Eligible Cash Fees which are payable at least six months after the date on which
such notice is filed with the Committee or which are payable to the Outside
Director for services rendered after the last day of the calendar year in which
the notice is filed with the Committee; provided, however, that no modification
may be made to the Distribution Date unless the Outside Director shall file such
notice with the Committee at least six months prior thereto.
Notwithstanding the foregoing provisions of this subsection 4.1(a), the
Committee may, in its sole discretion, after considering all of the pertinent
facts and circumstances, approve a change to a Distribution Date which is
requested by an Outside Director less than six months prior thereto.   (b)
Deferral of Eligible Cash Fees Credited Pursuant to Retirement Plan Resolutions
and Subsection 2.2.   A Deferral Election shall be deemed to have been made and
shall be effective automatically without the requirement of a written Deferral
Election for the Eligible Cash Fees credited to the Plan pursuant to (i) the
Retirement Plan Resolutions, the deferral of which is mandatory pursuant to the
terms of such resolutions, and (ii) subsection 2.2, the deferral of which is
mandatory.  The Distribution Date for such deferrals shall not be different than
the Distribution Date selected pursuant to subsections 4.1(a) and 4.2; provided,
however, that in no event shall the Distribution Date for such Eligible Cash
Fees be earlier than the first business day in January of the year following the
date on which the Outside Director ceases to be a director of the Company for
any reason.             4.2.     Deferral of Stock Awards and Deferred Stock
Units.  Subject to the terms and conditions of the Plan, each Outside Director,
by filing a written "Stock Deferral Election" with the Committee in accordance
with uniform and nondiscriminatory rules adopted by the Committee, may elect to
defer the receipt of all or any portion of the Stock Award which is otherwise to
be made to him or her for 1996 and subsequent years until the Distribution Date;
provided, however, that if no Distribution Date has been elected (or is deemed
to have been elected) pursuant to subsection 4.1, the "Distribution Date" shall
be the date specified by the Outside Director in his or her Stock Deferral
Election or, if no such date is specified, the first business day in January of
the year following the date on which the Outside Director ceases to be a
director of the Company for any reason.  An Outside Director's Stock Deferral
Election shall be effective with respect to Stock Awards otherwise to be made to
him or her pursuant to subsection 2.1 (i) after the last day of the calendar
year in which such election is filed with the Committee or (ii) at least six
months after the date on which such election is made, as specified in the Stock
Deferral Election.  Notwithstanding the foregoing, by notice filed with the
Committee in accordance with uniform and nondiscriminatory rules established by
it, an Outside Director may terminate or modify any Stock Deferral Election as
to Stock Awards to be made at least six months after the date on which such
notice is filed with the Committee or which are to be made for services rendered
after the last day of the calendar year in which the notice is filed with the
Committee; provided, however, that no modification may be made to the
Distribution Date unless the Outside Director shall file such notice with the
Committee at least six months prior thereto.  Notwithstanding the provisions of
this subsection 4.2, the Committee may, in its sole discretion, after
considering all of the pertinent facts and circumstances, approve a change to
the Distribution Date which is requested by an Outside Director less than six
months prior thereto.  The Distribution Date for Deferred Stock Units awarded
pursuant to subsection 2.2 shall be established, and may be modified, in the
same manner as the Distribution Date for Stock Awards as provided in this
subsection 4.2; provided, however, that in no event shall the Distribution Date
for Deferred Stock Units be earlier than the first business day in January of
the year following the date on which the Outside Director ceases to be a
director of the Company for any reason.  Subject to the proviso to the preceding
sentence, the Distribution Date for Deferred Stock Units awarded pursuant to
subsection 2.2 shall be the same as the Distribution Date, if any, for Stock
Awards pursuant to this subsection 4.2.

            4.3.     Crediting and Adjustment of Deferred Amounts.  The amount
of any Eligible Cash Fees (including any Eligible Cash Fees that he or she has
elected to receive in Stock pursuant to Section 3) deferred pursuant to
subsection 4.1 or the Retirement Plan Resolutions ("Deferred Compensation"), and
the amount of any Stock Award deferred by an Outside Director pursuant to a
Stock Deferral Election and any Deferred Stock Unit (each, a "Stock Deferral"),
shall be credited to a bookkeeping account maintained by the Company in the name
of the Outside Director (the "Deferred Compensation Account"), which account
shall consist of two subaccounts, one known as the "Cash Subaccount" and the
other as the "Company Stock Subaccount."  Any Stock Deferrals and Eligible Cash
Fees that the Outside Director has elected or is deemed to have elected to
receive in Stock pursuant to Section 3 and which he or she has also elected to
defer pursuant to subsection 4.1 or is required to defer pursuant to subsection
2.2 or the Retirement Plan Resolutions shall be credited to his or her Company
Stock Subaccount.  Any other Deferred Compensation shall be credited to his or
her Cash Subaccount.  An Outside Director's Deferred Compensation Account shall
be adjusted as follows: (a) As of the first day of February, May, August and
November, and as of the Initial Effective Date (each such date referred to
herein as an "Accounting Date"), the Outside Director's Cash Subaccount shall be
adjusted as follows:
  (i) first, the amount of any distributions made since the last preceding
Accounting Date and attributable to the Cash Subaccount shall be charged to the
Cash Subaccount;   (ii) next, the balance of the Cash Subaccount after
adjustment in accordance with subparagraph (i) above shall be credited with
interest for the period since the last preceding Accounting Date computed at the
prime rate as reported by The Wall Street Journal for the current Accounting
Date, or if such date is not a business day, for the next preceding business
day, except that, for the February 1, 1997 Accounting Date, the portion of the
Cash Subaccount representing amounts credited pursuant to the last sentence of
this paragraph (a) shall be credited with interest for only the period since
December 31, 1996;   (iii) next, on the Accounting Date occurring on Initial
Effective Date, the balance in the Cash Subaccount shall be charged with a
distribution equal to that portion of the balance in the Cash Subaccount which
is attributable to Eligible Cash Fees payable prior to the Initial Effective
Date which the Outside Director has elected to receive in Stock pursuant to
Section 3 and which were credited to the Cash Subaccount pursuant to the Outside
Director's Deferral Election (as adjusted in accordance with the terms of the
Plan through the Initial Effective Date); and

(iv) finally, after adjustment in accordance with the foregoing provisions of
this paragraph (a), the Cash Subaccount shall be credited with the portion of
the Deferred Compensation or Supplemental Benefit (as defined in the Retirement
Plan Resolutions) otherwise payable to the Outside Director since the last
preceding Accounting Date or, in the case of the Accounting Date occurring on
February 1, 1995, subsequent to January 1, 1995, which is to be credited to the
Cash Subaccount, excluding amounts previously credited pursuant to the following
sentence.

In addition, as of the close of business on December 31, 1996, the Cash
Subaccount shall be credited with the Eligible Cash Fees to be credited to such
account pursuant to the Retirement Plan Resolutions which the Outside Director
has elected to receive in cash.      (b) The Outside Director's Company Stock
Subaccount shall be adjusted as follows:
  (i) as of the Initial Effective Date, the Company Stock Subaccount shall be
credited with that number of stock units ("Stock Units") which is equal to the
amount charged to the Cash Subaccount as of that date pursuant to subparagraph
(a) (iii) next above, divided by the Fair Market Value of a share of Stock as of
the Initial Effective Date;   (ii) as of any date on or after the Initial
Effective Date on which Eligible Cash Fees would have been payable to the
Outside Director in Stock but for his or her Deferral Election, and as of
December 31, 1996, in the case of the Eligible Cash Fees credited pursuant to
the Retirement Plan Resolutions which the Outside Director has elected to take
in Stock pursuant to Section 3, the Company Stock Subaccount shall be credited
with a number of Stock Units equal to the number of shares of Stock (including
any fractional shares) to which he or she would have been entitled pursuant to
Section 3;   (iii) as of the date on which a Stock Award would be made to the
Outside Director pursuant to subsection 2.1 but for his or her Stock Deferral
Election, the Company Stock Subaccount shall be credited with a number of Stock
Units equal to the number of shares of Stock that would have been awarded to the
Outside Director as of such date but for his or her Stock Deferral Election;  
(iv) as of December 31, 1997, and each December 31st thereafter, the Company
Stock Subaccount shall be credited with a number of Stock Units equal to the
number of Deferred Stock Units awarded pursuant to subsection 2.2;   (v) as of
the date on which shares of Stock are distributed to the Outside Director in
accordance with subsection 4.4 below, the Company Stock Subaccount shall be
charged with an equal number of Stock Units; and   (vi) as of the record date
for any dividend (other than a stock dividend) paid on Stock, the Company Stock
Subaccount shall be credited with that number of additional Stock Units which is
equal to the number obtained by multiplying the number of Stock Units then
credited to the Company Stock Subaccount by the amount of the cash dividend or
the fair market value (as determined by the Board of Directors) of any dividend
in kind payable on a share of Stock and dividing that product by the then Fair
Market Value of a share of Stock. In the event of any merger, consolidation,
reorganization, recapitalization, spinoff, stock dividend, stock split, reverse
stock split, rights offering, exchange or other change in the corporate
structure or capitalization of the Company affecting the Stock, each Outside
Director's Company Stock Subaccount shall be equitably adjusted in such manner
as the Committee shall determine in its sole judgment.

            4.4.     Payment of Deferred Compensation Account.  Except as
otherwise provided in this subsection 4.4 or subsection 4.5, the balances
credited to the Cash Subaccount and Company Stock Subaccount of an Outside
Director's Deferred Compensation Account shall each be payable to the Outside
Director in 10 annual installments commencing as of the Distribution Date and
continuing on each annual anniversary thereof.  Notwithstanding the foregoing,
an Outside Director may elect, by filing a notice with the Committee at least
six months prior to the Distribution Date, to change the number of payments to a
single payment or to any number of annual payments not in excess of ten;
provided, however, that the Committee may, in its sole discretion, after
considering all of the pertinent facts and circumstances, approve a change to
the payment form which is requested by an Outside Director less than six months
prior to the Distribution Date .  Each such payment shall include a cash
portion, if applicable, and a Stock portion, if applicable, as follows: (a) The
cash portion to be paid as of the Distribution Date or any anniversary thereof
and charged to the Cash Subaccount shall be equal to the balance of the Cash
Subaccount multiplied by a fraction, the numerator of which is one and the
denominator of which is the number of remaining payments to be made, including
such payment.   (b) The Stock portion to be paid as of the Distribution Date or
any anniversary thereof and charged to the Company Stock Subaccount shall be
distributed in whole shares of Stock, the number of shares of which shall be
determined by rounding to the next lower integer the product obtained by
multiplying the number of Stock Units then credited to the Outside Director's
Company Stock Subaccount by a fraction, the numerator of which is one and the
denominator of which is the number of remaining payments to be made, including
such payment.  The Fair Market Value of any fractional share of Stock remaining
after all Stock distributions have been made to the Outside Director pursuant to
this paragraph (b) shall be paid to the Outside Director in cash.
Notwithstanding the foregoing, the Committee, in its sole discretion, may
distribute all balances in any Deferred Compensation Account and/or all of the
balance in any Company Stock Subaccount to the Outside Director (or former
Outside Director) in a lump sum as of any date.

            4.5.     Payments in the Event of Death.  If an Outside Director
dies before payment of his or her Deferred Compensation Account commences, all
amounts then credited to his or her Deferred Compensation Account shall be
distributed to his or her Beneficiary (as described below), as soon as
practicable after his or her death, in a lump sum.  If an Outside Director dies
after payment of his or her Deferred Compensation Account has commenced but
before the entire balance of such account has been distributed, the remaining
balance thereof shall be distributed to his or her Beneficiary, as soon as
practicable after his or her death, in a lump sum.  Any amounts in the Cash
Subaccount shall be distributed in cash and any amounts in the Company Stock
Subaccount shall be distributed in whole shares of Stock determined in
accordance with subsection 4.4(b), and the Fair Market Value of any fractional
share of Stock shall be distributed in cash.  For purposes of the Plan, the
Outside Director's "Beneficiary" is the person or persons the Outside Director
designates, which designation shall be in writing, signed by the Outside
Director and filed with the Committee prior to the Outside Director's death.  A
Beneficiary designation shall be effective when filed with the Committee in
accordance with the preceding sentence.  If more than one Beneficiary has been
designated, the balance in the Outside Director's Deferred Compensation Account
shall be distributed to each such Beneficiary per capita (with cash distributed
in lieu of any fractional share of Stock).  In the absence of a Beneficiary
designation or if no Beneficiary survives the Outside Director, the Beneficiary
shall be the Outside Director's estate.

            4.6.     Multiple Distribution Dates.  If, as a result of the
applicable proviso to the last sentence of subsection 4.1(b) or the penultimate
sentence of 4.2 (the "Multiple Distribution Date Rules"), there shall be more
than one Distribution Date for an Outside Director's Cash Subaccount or Company
Stock Subaccount, then the Company shall take all steps reasonably practicable
to divide the respective subaccount into two separate subaccounts, so that the
credits, charges and payments related to the different Distribution Dates are
kept separate.  In the event an Outside Director has attempted to elect more
than one Distribution Date pursuant to the provisions of subsections 4.1 and 4.2
(other than under the circumstances contemplated by the preceding sentence), the
following rules of construction shall apply: (a) the most recent Distribution
Date election received by the Company in accordance with the Plan shall
constitute a revocation of all prior Distribution Date elections; and   (b) with
respect to contemporaneous elections, elections made pursuant to subsection 4.2
shall take precedence over elections made pursuant to subsection 4.1, elections
made pursuant to subsection 4.1(a) shall take precedence over elections made
pursuant to subsection 4.1(b), and elections made with respect to Stock Awards
shall take precedence over elections made with respect to Deferred Stock Units.
  SECTION 5

Amendment and Termination

            While the Company expects and intends to continue the Plan, the
Board of Directors of the Company reserves the right to, at any time and in any
way, amend, suspend or terminate the Plan; provided, however, that no amendment,
suspension or termination shall: (a) be made without shareholder approval to the
extent such approval is required by law, agreement or the rules of any exchange
or automated quotation system upon which the Stock is listed or quoted;   (b)
except as provided in subsection 4.4 (relating to lump sum payments of amounts
held in an Outside Director's Deferred Compensation Account) or this Section 5,
materially alter or impair the rights of an Outside Director under the Plan
without the consent of the Outside Director with respect to rights already
accrued hereunder; or   (c) make any change that would disqualify the Plan or
any other plan of the Company intended to be so qualified from the exemption
provided by Rule 16b-3 under the Securities Exchange Act of 1934, as amended.